 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    TERRENCE L. DAVIS,                                    No.: 1:18-cv-01668-SAB (PC)

12                        Plaintiff,
                                                            ORDER TO SUBMIT APPLICATION
13           v.                                             TO PROCEED IN FORMA PAUPERIS FOR
                                                            A PRISONER, OR PAY FILING FEE
14    J. GRASE, et al.,                                     WITHIN 45 DAYS

15                        Defendants.
16

17

18          Plaintiff Terrence L. Davis is a state prisoner proceeding pro se in this civil rights action

19   pursuant to 42 U.S.C. ' 1983. Plaintiff initiated this action by filing a complaint on December 10,

20   2018. (ECF No. 1.)

21          Plaintiff has not paid the $400.00 filing fee, or submitted an application to proceed in forma

22   pauperis pursuant to 28 U.S.C. ' 1915.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.      The Clerks Office is directed to send to Plaintiff an application to proceed in forma

25   pauperis for a prisoner;

26          2.      Within forty-five (45) days of the date of service of this order, Plaintiff shall submit

27   the attached application to proceed in forma pauperis, completed and signed, or in the alternative,

28   pay the $400.00 filing fee for this action; and
                                                        1
 1            3.      No requests for extension will be granted without a showing of good cause. Failure

 2   to comply with this order will result in dismissal of this action.

 3
     IT IS SO ORDERED.
 4

 5   Dated:        December 11, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         2
